EXHIBIT 32.1 CERTIFICATION PURSUANT TO 18 U.S.C. SECTION 1350 In connection with the Quarterly Report of Smart Online, Inc. (the “Company”) on Form 10-Q for the quarterly period ended June 30, 2012 as filed with the Securities and Exchange Commission on the date hereof (the “Report”), I, Dror Zoreff, Interim Principal Executive Officer of the Company, certify, pursuant to 18 U.S.C. Section 1350, to my knowledge, that: The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Date:August 14, 2012 /s/ Dror Zoreff Dror Zoreff Principal Executive Officer, Interim CEO and President
